PER CURIAM.
We affirm the defendant’s conviction as it was within the jury’s province to believe the lay testimony over the expert testimony. Byrd v. State, 297 So.2d 22 (Fla.1974).
However, upon the state’s proper confession of error, we reverse the sentence imposed and remand for resentencing. By sentencing the defendant to three years of incarceration to be followed by five years of probation, the trial court imposed the functional equivalent of an eight-year sentence for an offense punishable by a maximum sentence of five years. See State v. Holmes, 360 So.2d 380 (Fla.1978); Gonzalez v. State, 546 So.2d 786 (Fla. 3d DCA 1989).
Affirmed in part, reversed in part, and remanded.